COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Felton and McClanahan
Argued at Alexandria, Virginia


SHANNON LEE OWENS
                                                               MEMORANDUM OPINION* BY
v.      Record No. 0146-03-4                                   JUDGE WALTER S. FELTON, JR.
                                                                   FEBRUARY 10, 2004
COMMONWEALTH OF VIRGINIA


                      FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                  Jeffrey W. Parker, Judge

                  S. Jane Chittom, Appellate Defender (Public Defender Commission,
                  on briefs), for appellant.

                  Amy L. Marshall, Assistant Attorney General (Jerry W. Kilgore,
                  Attorney General, on brief), for appellee.


        Shannon Lee Owens appeals an order entered by the Circuit Court of Fauquier County

revoking his suspended sentences. He also appeals the trial court’s ruling limiting his direct

examination of Investigator Nelson during his revocation hearing. Finding no error, we affirm.

                                           BACKGROUND

        On April 26, 2002, the Circuit Court of Fauquier County convicted Owens of two counts of

credit card theft, two counts of credit card fraud, and five counts of forgery. It sentenced Owens to

serve a total of five years in prison, but suspended the entire sentence for three years on the

condition that Owens “[e]nter into and successfully complete a Detention and Diversion

Incarceration Program.”

        On May 20, 2002, Owens began the detention center program at the White Post

Detention Center. On August 14, 2002, Owens’s probation and parole officer notified the court

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
that Owens had violated the terms of his suspended sentences because he had been terminated

from the detention center program. Owens was terminated following an institutional review

committee hearing on a charge that a correctional officer had found marijuana in his locker. At

the hearing before the institutional review committee, Owens testified and called two witnesses.

He argued that the marijuana found hidden in a Bible in his locker was not his and that it had been

planted there by another inmate in retaliation for Owens informing a correctional officer that

another inmate had offered to sell him marijuana.

       The August 14, 2002 probation violation report presented to the trial court at the revocation

hearing reported that, in addition to the finding of marijuana in Owens’s locker, Owens had been

found guilty of lying and refusing to work while he was in the detention center program. These

violations resulted in twenty hours of extra duty and loss of institutional privileges for a week. The

probation violation report also noted that, in addition to probation imposed by the Fauquier Circuit

Court, Owens was on probation supervision from the Culpeper Circuit Court and that there had

been two prior probation findings from that court that Owens had violated his probation.

       On December 13, 2002, the trial court conducted a hearing to determine whether

Owens’s probation and previously suspended sentences should be revoked. The

Commonwealth’s only evidence was the probation violation report, which included a summary

of the correctional officer’s discovery of marijuana in Owens’s locker, a reference to Owens’s

violations for lying and refusing to work while at the detention center, and a notation that Owens

was also on probation from the Culpeper Circuit Court, the terms of which he had twice violated.

       At the revocation hearing, Owens conceded that his removal from the detention center

program violated the terms of his probation. He argued, however, that his removal from the

program was not as a result of a voluntary act on his part, but was the result of another inmate

planting marijuana in his locker. Owens testified that prior to the marijuana being found in his

                                                 -2-
locker, he had reported to Corporal Daugherty, a corrections officer at the detention center, that an

inmate had offered to sell him marijuana. While he couldn’t remember who had made the initial

offer, Owens testified that Jay Williams, another inmate, was the source of the marijuana.

         During the revocation hearing, Owens called Sergeant G.R. Nelson, an institutional

investigator with the Virginia Department of Corrections, as a witness. Nelson had investigated the

source of the marijuana found in Owens’s locker after Owens’s termination from the program.

Nelson’s testimony corroborated Owens’s contention that he had informed Corporal Daugherty that

another inmate offered to sell him marijuana.

         At the conclusion of the hearing, Owens argued that because the marijuana recovered from

his locker did not belong to him, but had been planted there by another inmate in a retaliatory act,

his termination from the program was not based on his willful conduct. Conceding that his

termination from the detention center program violated the terms of his probation and suspended

sentences, Owens asked the court “to find him in violation but to re-suspend the balance of his

time.”

         The trial court found that Owens was terminated from the detention center program and that

completion of the program was a term and condition of his probation. In its December 13, 2002

order, the trial court recited that it received and considered the evidence contained in the probation

report, the evidence presented by the defendant in person and by counsel, and the stipulation by the

defendant that he had violated the terms and conditions of probation. Based on the evidence

presented to it, the trial court found the defendant had violated his probation. It then revoked

Owens’s probation and suspended sentences. It re-imposed the balance of Owens’s previously

suspended sentences, then suspended all but two years of that sentence. It also placed Owens on

three years of supervised probation on his release from incarceration.




                                                 -3-
                                             ANALYSIS

                        A. REVOKING THE SUSPENDED SENTENCES

        On appeal, Owens contends that the trial court erred in refusing to consider, in a revocation

proceeding, events leading to appellant’s removal from the detention center. Owens contends that,

because the court based its decision to revoke his suspended sentences on his termination from the

program without considering evidence that he might have been “framed,” the trial court denied him

“a hearing in any meaningful sense.” He argues that despite his violating the terms of his probation,

the court should not revoke his suspended sentences because his termination from the detention

center program was not based on his willful conduct. We conclude that the trial court did not err in

revoking Owens’s suspended sentences, and sentencing him to a term of active incarceration.

        The record reflects Owens’s termination from the detention center violated a specific

condition of his probation and suspended sentences. It further reflects that the trial court considered

Owens’s testimony and that of his witness regarding the circumstances of his termination from the

program. Additionally, it considered the probation report, noting other breaches of the rules at the

detention center by Owens, and his history of other probation violations in another court. The trial

court determined from the totality of the evidence before it that there existed sufficient cause to

revoke Owens’s suspended sentences. See Code § 19.2-306.

        Code § 19.2-306 grants to the trial court broad discretion to revoke a suspended sentence

and probation, and permits it to do so “for any cause deemed by it sufficient, which occurred at

any time within the probation period.” Davis v. Commonwealth, 12 Va. App. 81, 86, 402 S.E.2d
684, 687 (1991). “The court’s findings of fact and judgment will not be reversed unless there is

a clear showing of abuse of discretion.” Id. (citations omitted).

        “When a defendant fails to comply with the terms and conditions of a suspended

sentence, the trial court has the power to revoke the suspension of the sentence in whole or in

                                                 -4-
part.” Alsberry v. Commonwealth, 39 Va. App. 314, 320, 572 S.E.2d 522, 525 (2002) (citing

Russnak v. Commonwealth, 10 Va. App. 317, 321, 392 S.E.2d 491, 493 (1990)). “Thus, upon

revocation of the suspended sentence, the defendant is punished in accordance with a previously

imposed sentence not for the conduct prompting the revocation but for his commission of the

original crime.” Id. at 320-21, 572 S.E.2d at 525.

       Although the power of the court to revoke a suspended sentence pursuant to Code

§ 19.2-306 is broad, the revocation of the suspended sentence “must be based on reasonable

cause,” which occurred within the suspension or probation period. See Bailey v.

Commonwealth, 19 Va. App. 355, 357, 451 S.E.2d 686, 687 (1994) (citations omitted).

Reasonable cause for revoking a sentence includes the defendant’s failure “to comply with the

conditions of the suspension.” Griffin v. Cunningham, 205 Va. 349, 354, 136 S.E.2d 840, 844

(1964). Once the Department of Corrections determined that Owens could no longer continue in

the detention center program, Owens could no longer comply with the specific condition of his

suspended sentences that he complete that program. See Word v. Commonwealth, 41 Va. App.
496, 586 S.E.2d 282 (2003) (affirming revocation of suspended sentence when reports that

person previously approved for detention center program might be subject to federal

investigation prevented his entry into the program). Here, Owens conceded to the trial court that

his termination from the detention center program was a violation of the conditions of his

probation and suspended sentences.

       Owens argues that the trial court refused to consider evidence that he was set up or

“framed” and that this evidence was essential to the court’s determination of whether to revoke

his suspended sentences. On appeal, we examine the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly deducible therefrom. Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987). Although, the trial court

                                              -5-
stated it would not retry the basis of Owens’s termination for the detention center program, the

record reflects that it did consider Owens’s evidence relevant to whether he willfully possessed

the marijuana. Before the trial court revoked Owens’s suspended sentences, it took into

consideration all of the evidence presented, “the report of the Probation Officer, and such additional

facts as were presented by the defendant and counsel for the defendant.” Owens conceded to the

trial court that he had violated the terms of his probation. The matter before the trial court for

determination was whether Owens’s violation of the terms and conditions of his probation and

suspended sentences warranted the trial court’s revocation of the suspended sentences.

        The trial court considered the probation violation report, and heard the testimony of

Owens and Investigator Nelson. The credibility of a witness, the weight accorded the testimony

and the inferences to be drawn from proven facts are matters solely for the fact finder’s

determination. Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989). The

court weighed and considered the evidence and testimony before it and found that Owens

violated the terms of his probation. In addition to the marijuana incident, the probation violation

report reflected that Owens had been disciplined in the detention center program for lying and

failure to work, and had two prior probation violations in another court.

                          B. INVESTIGATOR NELSON’S TESTIMONY

        Owens argues that the trial court “erroneously precluded him from eliciting witness

testimony concerning his termination from the Detention Center.” During Owens’s examination of

Department of Corrections Investigator Nelson, Owens asked Nelson if he had been “able to

confirm that Corporal Daugherty investigated and found it [marijuana] to be in the possession of Jay

Williams.”1 The Commonwealth objected to the question as calling for an opinion on Nelson’s


        1
         Owens contended that the marijuana found in his locker had been placed there by fellow
inmate Jay Williams in retaliation for Owens reporting to Corporal Daughtery that another
inmate had offered to sell him marijuana.
                                              -6-
part. The trial court sustained the objection, limiting Nelson’s testimony to his observations and

prohibiting Nelson’s testimony as to any opinion regarding how the marijuana came into Owens’s

possession. We conclude that the trial court did not err in sustaining the objection.

       “‘The admissibility of evidence is within the broad discretion of the trial court, and a

ruling will not be disturbed on appeal in the absence of an abuse of discretion.’” Crews v.

Commonwealth, 18 Va. App. 115, 118, 442 S.E.2d 407, 409 (1994) (quoting Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)). Throughout the direct

examination of Nelson, Owens asked numerous questions seeking his opinion and conclusions

related to his investigation of the marijuana found in the locker. The trial court made clear that it

would hear facts but not the opinions of Nelson as to whether Owens possessed marijuana. The

court ruled that it would “let this officer testify as to what facts he determined” from his

investigation, but did not “want to hear an opinion.” In so ruling, the court did not abuse its

discretion in limiting Investigator Nelson’s testimony.

       Assuming, without deciding, that the trial court erred in its ruling on the particular

question raised by Owens on appeal, we find that any error was harmless beyond a reasonable

doubt. The court considered Nelson’s testimony as to what his investigation revealed factually,

including his confirmation that Owens reported to Corporal Daughtery that another inmate had

offered to sell him marijuana.

                                           CONCLUSION

       The record reflects that the trial court heard Owens’s evidence concerning the factors

surrounding his termination from the detention center program prior to revoking his suspended

sentences. After considering all of the evidence, including Investigator Nelson’s testimony, the

probation officer’s report and the argument of counsel, the court revoked Owens’s suspended




                                                 -7-
sentences. We find no abuse of discretion. For the foregoing reasons, the judgment of the trial

court is affirmed.

                                                                                      Affirmed.




                                              -8-